DETAILED ACTION
This office action is in response to amendments filed on 10/26/2021. Claims 1 and 3-5 are pending. Claim 2 and 6-20 has been canceled.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/26/2021 was filed after the filing date of the application.  The submissions is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: “a central control circuit comprising a situational awareness module in communication with the robotic arm, the central control circuit configured to: receive information from a remote server: measure a first physical property of the robotic arm based on readings from the first sensor; measure a second physical property of the robotic arm based on readings from the second sensor; determine a status of the robotic arm based on the first and second measurements of the first and second physical properties of the robotic arm; determine, by the situational awareness module, a current step of a plurality of steps during the surgical procedure based on the status of the robotic arm and the received information”.
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CORTEZ M COOK whose telephone number is (571)270-7954.  The examiner can normally be reached on Monday-Thursday 7:30-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on 571-272-2060.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/CORTEZ M COOK/Examiner, Art Unit 2846